Exhibit 10.1
June 6, 2011
By Email
Lesli R. Gilbert
128 Blue Meadow Lane
Sicklerville, NJ 08081
Dear Lesli,
On behalf of The Talbots, Inc. (including its subsidiaries, “Talbots” or the
“Company”), we are pleased to offer you the position of Senior Vice President,
Stores in accordance with the following:
Base Salary, Benefits and Perquisites

•   Your salary will be at the rate of $375,000 per annum. Your salary will be
paid to you on a bi-weekly basis. Your first review for a possible salary
increase based on demonstrated job performance will be scheduled for FY 2012 and
annually thereafter.

•   You are eligible to participate in the Company’s medical and dental benefit
plans currently in effect and generally available at the time to Talbots senior
vice presidents, subject to plan terms and eligibility conditions. You are also
eligible to participate in all other benefit plans currently in effect and
generally available at the time to Talbots senior vice presidents, subject to
plan terms and eligibility conditions. Plans are subject to modification or
termination by the Company in its discretion. You will accrue paid time off on a
weekly basis throughout the year at a rate of 3.08 hours per week. You will also
be eligible for all perquisites at a level commensurate with the senior vice
president level at Talbots as in effect from time to time. Perquisites will not
be grossed up for taxes. You will also be entitled to a change in control
agreement, a copy of which is attached as Exhibit A (the “Change in Control
Agreement”), which will be effective upon execution and shall remain in effect
at all times during your employment with the Company, unless expressly amended
or superseded in writing by the parties hereto.

•   You will assume the position and title of Senior Vice President, Stores,
effective on or about June 27, 2011. The position will be based in Hingham, MA
with frequent travel to the Company’s store locations consistent with the
position, travel to the Company’s Hingham headquarters and New York office, and
any other travel required for the Company’s business purposes.

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 2
Annual Incentive Award Opportunity

•   You will be eligible for participation in any annual incentive plan of the
Company as may be in effect from time to time. Your target award opportunity
under any annual incentive plan of the Company will be 50% of your base salary.
For FY 2011 only, you will receive a minimum bonus equal to $187,500 (which
equals your target award opportunity for FY 2011). This $187,500 bonus payment
(payable at the same time as other FY 2011 bonuses would customarily be paid to
other senior Company officers) is guaranteed and will be paid to you whether or
not the Company’s performance goals under the Company’s 2011 incentive plan are
achieved, unless you voluntarily leave Talbots or resign other than for Good
Reason (as defined below) or your employment is terminated by Talbots for Cause
(as defined below) prior to the date that FY 2011 bonuses are paid to senior
Company officers.

Equity Compensation

•   You will be eligible to receive such equity incentive compensation as may be
awarded from time to time by the Company’s Compensation Committee of the Board
of Directors (the “Compensation Committee”) pursuant to The Talbots, Inc. 2003
Executive Stock Based Incentive Plan as same may be amended or superseded from
time to time (“Equity Plan”). All incentive awards granted to you will be
subject to the terms of the Equity Plan.

•   As a special hiring inducement award in consideration for your joining the
Company, you will be awarded a one-time restricted stock award having a value of
$160,000 pursuant to and subject to the terms and conditions of a Restricted
Stock Award Agreement to be executed by the Company and you upon your joining
the Company. The restricted stock award will be effective, and the number of
shares will be calculated based on the closing market price of the Company’s
common stock, as of the grant date which will be your employment commencement
date, and subject to the terms of the Restricted Stock Award Agreement, will
vest over a three-year period as follows: one-third on the first anniversary of
the effective date of grant; one-third on the second anniversary of the
effective date of grant; and one-third on the third anniversary of the grant
date.

•   As a special hiring inducement award in consideration for your joining the
Company, you will also be awarded a one-time Non-Qualified Stock Option having
the value of $240,000 pursuant to and subject to the terms and conditions of a
Non-Qualified Stock Option Agreement, to be executed by the Company and you upon
joining the Company. The number of shares underlying the Non-Qualified Stock
Option will be calculated using the Black-Scholes value (as determined by the
Company using its customary methodology) as of the grant date which will be your
employment commencement date. The option price will equal the closing market
price of the Company’s common stock on the grant date and will vest in one-third
annual increments beginning one year from the grant date.

•   You understand and agree that the number and timing of any future equity
awards to you will be subject to Compensation Committee’s sole discretion.

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 3
Severance

•   It is understood and agreed that either you or Talbots may terminate the
employment relationship at any time and for any reason upon giving five days’
prior written notice. Your eligibility for severance benefits will be pursuant
to and subject to the terms and conditions of the Severance Agreement being
executed between you and the Company at the same time and attached hereto as
Exhibit B (the “Severance Agreement”). Subject to the terms and conditions of
such Severance Agreement, in the event of a termination of your employment by
the Company without Cause (as defined in the Severance Agreement) or by you for
Good Reason (as defined in the Severance Agreement), you would be entitled to
receive 1.0 times your annual base salary and 12 months benefits continuation,
subject to the Company’s receipt of a release and waiver as required by the
Severance Agreement.

Restrictive Covenants

•   Confidentiality. You agree that you will not, at any time during or
following your employment, directly or indirectly, without the express prior
written consent of the Company, other than as required in connection with the
performance of your duties as an officer of the Company, disclose or use any
Confidential Information of the Company. “Confidential Information” will include
all information concerning the Company or any parent, subsidiary, affiliate,
employee, customer or supplier or other business associate of the Company or any
affiliate (including but not limited to any trade secrets or other confidential,
proprietary or private matters), which has been or is received by you or in your
possession whether from the Company or from any parent, subsidiary, affiliate or
customer or supplier or other business associate of the Company or otherwise, or
developed by you during the term of your employment, and which is not known or
generally available to the public.

•   Non-Disparagement. You agree that, for a period of one year after
termination or cessation of your employment for any reason, you will not take
action or make any statement, written or oral, which is intended to materially
disparage the Company or its business. Notwithstanding anything to the contrary
contained herein or in the Severance Agreement, neither this provision nor the
same provision in the Severance Agreement shall apply to accurate statements by
you in your prosecution or defense of any action or proceeding by or against the
Company in any court or other tribunal of competent jurisdiction, including
arbitration and mediation, nor shall it apply to accurate statements by you in
any testimony given pursuant to subpoena or other process issued by a court or
other tribunal of competent jurisdiction.

•   Non-Solicitation. You agree that, for a period of one year after the
termination or cessation of your employment for any reason, you will not
directly or indirectly solicit, attempt to hire, or hire any employee of the
Company (or any person who may have been employed by the Company during the last
year of your employment with the Company), or actively assist in such hiring by
any other person or business entity or encourage, induce or attempt to induce
any such employee to terminate his or her employment with the Company.

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 4

•   Non-Competition. You agree that throughout your employment, and for a period
of 12 months after termination or cessation of employment for any reason, you
will not work directly or indirectly in any capacity or perform any services
(including as an officer, director, employee, agent, advisor, in any consulting
capacity or as an independent contractor) for any person, partnership, division,
corporation or other entity in any business in competition with the principal
businesses carried on by the Company in any jurisdiction in which the Company
actively conducts business (herein, the “Business Competitors”), including for
illustrative purposes only and not limited to, Ann Taylor, Gap Inc., Chico’s
FAS, J. Crew, J. Jill, Coldwater Creek, Polo Ralph Lauren, Phillips-Van Heusen
Corporation, Liz Claiborne, Inc., Coach, Inc., the Limited Brands Incorporated
or Nordstrom (or any of their affiliated brands, subsidiaries or successors)
(herein, the “Named Competitors”). In the event Talbots terminates your
employment for Cause and you are not entitled to severance under the Severance
Agreement or any other or successor severance agreement or arrangement to which
you are then covered, this 12-month non-competition restriction shall continue
in effect without any payment of severance with respect to the Named
Competitors, but, with respect to any other Business Competitor, only for as
long as Talbots elects to continue to pay you (in accordance with its then
current payroll practices and up to a maximum period of 12 months) at a rate
equal to your base salary in effect at the time of termination.

    Your engaging in the following activities will not be deemed to be in
violation of your non-competition restriction: (i) investment banking;
(ii) passive ownership of less than 2% of any class of securities of a company;
and (iii) engaging or participating solely in a noncompetitive business of an
entity that also separately operates a business that is a Business Competitor or
a Named Competitor.

•   You acknowledge, with the advice of legal counsel, that you understand the
foregoing non-competition agreement and other restrictive covenants, that they
are binding and enforceable against you and that these provisions are fair,
reasonable, and necessary for the protection of the Company’s business.

•   In addition to all other rights and remedies of the Company under this offer
letter or otherwise, upon any breach of any of the restrictive covenants
outlined above, which is not cured within 10 calendar days following written
notice to you from the Company, such notice to be provided in the same manner as
set forth in Paragraph 6(h) of the Severance Agreement, the Company will have
the right to terminate any severance payment and benefits provided pursuant to
this offer letter (including all related agreements) or any other or successor
severance agreement covering you and the Company will also have the right to
recover any severance payment and benefits previously paid under this offer
letter or such other related agreements or any other or successor severance
agreement covering you.

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 5
Definitions

•   “Cause” will have the meaning set forth in the Severance Agreement.

•   “Good Reason” will have the meaning set forth in the Severance Agreement.

Arbitration; Mediation

•   Any dispute, controversy or claim between the parties arising out of or
relating to this offer letter or all related agreements referenced herein, will
be settled by arbitration conducted in The Commonwealth of Massachusetts (before
a single arbitrator who shall be a former federal or state court judge), in
accordance with the Commercial Rules of the American Arbitration Association
then in force, and each party shall bear their own expenses including attorneys’
fees; provided, however, you acknowledge that in the event of a violation of the
restrictive covenants set forth above, the Company would suffer irreparable
damages and will be entitled to obtain from a state or federal court in The
Commonwealth of Massachusetts or a federal or state court of any other state or
jurisdiction, temporary, preliminary or permanent injunctive relief (without the
necessity of posting any bond or other security), which rights will be in
addition to any other rights or remedies to which it may be entitled. You hereby
irrevocably consent to the exclusive jurisdiction of any federal court or state
court located in The Commonwealth of Massachusetts, and you hereby agree that
process in any suit, action or proceeding may be served anywhere in the world in
the same manner as provided for notices to a party as provided in the Severance
Agreement. Moreover, nothing in this provision prevents you from filing,
cooperating with, or participating in any proceeding before the EEOC or a state
Fair Employment Practices Agency relating to discrimination or bias (except that
you acknowledge that you may not recover any monetary benefits in connection
with any such proceeding). The decision of the arbitrator conducting any such
arbitration proceedings will be in writing, will set forth the basis therefor
and such arbitrator’s decision or award will be final and binding upon the
Company and you. The Company and you will abide by all awards rendered in such
arbitration proceedings, and all such awards may be enforced and executed upon
in any court having jurisdiction over the party against whom or which
enforcement of such award is sought. Notwithstanding the foregoing, the Company
and you agree that, prior to submitting a dispute under this offer letter to
arbitration, the parties agree to submit, for a period of sixty (60) days, to
voluntary mediation before a jointly selected neutral third party mediator under
the auspices of JAMS, Boston, Massachusetts, Resolution Center (or any successor
location), pursuant to the procedures of JAMS International Mediation Rules
conducted in The Commonwealth of Massachusetts (however, such mediation or
obligation to mediate will not suspend or otherwise delay any termination or
other action of the Company or affect the Company’s other rights).

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 6
Taxes

•   Notwithstanding anything to the contrary in this offer letter or the related
agreements referenced herein or in any other severance agreement or severance
arrangement between you and the Company, including without limitation the
Severance Agreement and Change in Control Agreement (for purposes of this
subsection, all collectively referred to as the “agreements”), it is the
intention of the parties that each of such agreements comply with Section 409A
of the Internal Revenue Code of 1986, as amended (the “Code”), and any
regulations or other guidance issued thereunder, and the agreements and the
payments of any benefits thereunder will be operated and administered
accordingly. Specifically, but not by limitation, you agree that if, at the time
of termination of employment, you are considered to be a specified employee, as
defined in Section 409A of the Code (and as determined as of December 31
preceding your termination of employment, unless your termination of employment
occurs prior to April 1, in which case the determination will be made as of the
second preceding December 31), then some or all of such payments to be made
under the agreements as a result of your termination of employment will be
deferred until the first business day following the date that is 6 months
following such termination of employment, except to the extent such payments are
exempt from Section 409A of the Code by virtue of the short-term deferral rule
under Treas. Reg. Sec. 1.409A-1(b)(4) and/or the severance pay execption under
Treas. Reg. Sec. 1.409A-1(b)(9)(iii). Upon expiration of such 6 month period
(or, if earlier, your death), any payments so withheld will be distributed to
you, with a payment of interest thereon credited at a rate of prime plus 1%
(with such prime rate to be determined as of the actual payment date).
Notwithstanding anything contained in this agreement to the contrary, the
Company acknowledges that, for purposes of Section 409A of the Code, each and
every payment made under this agreement shall be deemed a separate payment and
not a series of payments. Further, it is acknowledged that references to
“termination of employment” and similar terms used in this agreement are
intended to refer to “separation from service” within the meaning of Section
409A of the Code to the extent necessary to comply with Section 409A.

Release and Waiver

•   The Company’s obligation to make the payments and provide the benefits to
you under or in connection with this offer letter or the related agreements
referenced herein, or under any other severance agreement or severance
arrangement (including, without limitation, under the Severance Agreement or the
Change in Control Agreement) will be conditioned upon and subject to your
delivery to the Company of an executed release (which will be effective when
such release is no longer subject to revocation) of any and all claims against
the Company, its parent entities, affiliates, employee benefit plans and
fiduciaries (to the extent permissible under ERISA), and their respective
officers, employees, directors, agents and representatives satisfactory in form
and content to the Company’s counsel.

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 7
Miscellaneous

•   This offer letter together with all related agreements referenced herein
(collectively, the “Documents”) constitute the entire understanding between you
and the Company and cannot be modified, altered or waived unless it is done in a
writing signed by both you and the Company. If there is any conflict between the
terms of these Documents and any other document related to your employment, the
terms of these Documents will control. This offer letter is governed by the laws
of The Commonwealth of Massachusetts (other than its rules for conflicts of
laws). This agreement is personal in nature to the Company and your rights and
obligations under this agreement may not be assigned by you. This agreement
shall be binding upon and inure to the benefit of the parties hereto and their
successors (including successors by merger, consolidation, sale or similar
transaction, permitted assigns, executors, administrators, personal
representatives and heirs).   •   It is the intention of the parties that the
provisions of this offer letter will be enforced to the fullest extent
permissible under the laws and public policies of each state and jurisdiction in
which such enforcement is sought, but that the unenforceability (or the
modification to conform with such laws or public policies) of any provisions
hereof, will not render unenforceable or impair the remainder of this offer
letter. Accordingly, if any provision of this offer letter will be determined to
be invalid or unenforceable, either in whole or in part, this offer letter will
be deemed amended to delete or modify, as necessary, the offending provisions
and to alter the balance of this offer letter in order to render the same valid
and enforceable to the fullest extent permissible.   •   As an employee of
Talbots, you agree to abide by all Company rules and policies, as applicable,
including the Company’s code of business conduct and ethics and stock ownership
guidelines.   •   You represent that the information (written or oral) provided
to the Company by you or your representatives in connection with obtaining
employment or in connection with your former employments, work history,
circumstances of leaving your former employments and educational background is
true and complete.   •   You unconditionally agree not to: (1) use in connection
with your employment with Talbots any confidential or proprietary information
that you have acquired in connection with any former employment or reveal or
disclose to Talbots or any of Talbots employees, agents, representatives or
vendors, any confidential or proprietary information that you have acquired in
connection with any former employment; or (2) directly or indirectly solicit or
attempt to solicit for hire any employee of any prior employer or directly or
indirectly interfere with any customer or vendor relationship of any prior
employer, in each case, in breach or violation of any existing covenant or
obligation to which you may be subject and for the time period specified in any
such covenant or obligation. You acknowledge that this policy and practice of
Talbots is to be strictly followed and adhered to by you. You also agree that
you have not taken and do not have in your possession any confidential

 



--------------------------------------------------------------------------------



 



Lesli Gilbert
June 6, 2011
Page 8

    information of a prior employer and have returned to your prior employer any
confidential information that was in your possession.   •   This offer is
effective only through June 10, 2011 and is contingent upon a satisfactory
background check. If you wish to accept our offer as outlined above, please sign
and return this letter to me. The enclosed copy is for your records.

Lesli, we are thrilled you are joining the “Talbots Team” and look forward to
the contributions you will make to the overall success of the Company!

        Very truly yours,
    /s/ Ruthanne Russell     Ruthanne Russell    Senior Vice President, Human
Resources     

Accepted and agreed
this 7th day of June 2011

            /s/ Lesli Gilbert     Lesli Gilbert         

 